 

Exhibit 10.1

FIRST AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of April 3, 2020, by and between Silicon Valley Bank (“Bank”)
and KURA ONCOLOGY, INC., a Delaware corporation (“Borrower”).

Recitals

A.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of November 1, 2018 (as the same may from time to time be further
amended, modified, supplemented or restated, collectively, the “Loan
Agreement”).  

B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.  

C.Borrower has requested that Bank amend the Loan Agreement to (i) modify the
Draw Period, and (ii) make certain other revisions to the Loan Agreement as more
fully set forth herein.

D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.

2.1Section 6.11 (Formation or Acquisition of Subsidiaries).  Section 6.11 of the
Loan Agreement hereby is amended and restated in its entirety to read as
follows:

“6.11Formation or Acquisition of Subsidiaries.  Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, at the
time that Borrower forms any direct or indirect Subsidiary or acquires any
direct or indirect Subsidiary after the Effective Date (including, without
limitation, pursuant to a Division), Borrower shall (a) in the case of a
Domestic Subsidiary, cause such new Subsidiary to provide to Bank a joinder to
the Loan Agreement to cause such Subsidiary to become a co-borrower, together
with such appropriate financing statements and/or Control Agreements, all in
form and substance satisfactory to Bank (including being sufficient to grant
Bank a first priority Lien (subject to Permitted Liens) in and to the assets of
such newly formed or acquired Subsidiary), (b) provide to Bank appropriate
certificates and powers and financing statements, pledging all of the direct or
beneficial ownership interest in such new Subsidiary, in form and substance
satisfactory to Bank; provided that in the case of a Foreign Subsidiary such
pledge will not include more than 65% of the voting equity interests in such
Subsidiary, and (c) provide to Bank all other

 

--------------------------------------------------------------------------------

 

documentation in form and substance satisfactory to Bank which in its opinion is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above.  Any document, agreement, or instrument
executed or issued pursuant to this Section 6.11 shall be a Loan Document.

2.2 Section 7.1 (Dispositions).  Section 7.1 of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:

“7.1Dispositions.  Convey, sell, lease, transfer, assign, or otherwise dispose
of (including, without limitation, pursuant to a Division) (collectively,
“Transfer”), or permit any of its Subsidiaries to Transfer, all or any part of
its business or property, except for Transfers (a) of Inventory in the ordinary
course of business; (b) of worn‑out, surplus, or obsolete Equipment  that is, in
the reasonable judgment of Borrower, no longer economically practicable to
maintain or useful in the ordinary course of business of Borrower; (c)
consisting of Borrower’s use or transfer of money or Cash Equivalents in
connection with transactions not prohibited hereunder, in the ordinary course of
business, and consistent with the then applicable Annual Projections; (d)
consisting of Permitted Liens, Permitted Investments and Permitted Licenses;
(e) consisting of the sale or issuance of any stock of Borrower permitted under
Section 7.2 of this Agreement; (f) consisting of Borrower’s use or transfer of
money or Cash Equivalents in a manner that is not prohibited by the terms of
this Agreement or the other Loan Documents; and (g) other assets of Borrower or
its Subsidiaries that do not in the aggregate exceed Five Hundred Thousand
Dollars ($500,000.00) during any fiscal year.”

2.3 Section 7.3 (Mergers or Acquisitions).  Section 7.3 of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

“7.3Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary or pursuant to a Division).  A Subsidiary may
merge or consolidate into another Subsidiary or into Borrower.”

2.4Section 13 (Definitions).  The following terms and their respective
definitions hereby are added or amended and restated in their entirety in
Section 13.1 of the Loan Agreement, as appropriate, as follows:

“Division” means, in reference to any Person which is an entity, the division of
such Person into two (2) or more separate Persons, with the dividing Person
either continuing or terminating its existence as part of such division,
including, without limitation, as contemplated under Section 18-217 of the
Delaware Limited Liability Company Act for limited liability companies formed
under Delaware law, or any analogous action taken pursuant to any other
applicable law with respect to any corporation, limited liability company,
partnership or other entity.

“Draw Period” is the period of time from the Effective Date through the earlier
to occur of (a) November 30, 2020 or (b) an Event of Default.

2

--------------------------------------------------------------------------------

 

3.Limitation of Amendments.

3.1The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

3

--------------------------------------------------------------------------------

 

5.Ratification of Perfection Certificate.  Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated on or prior to the Effective Date and
acknowledges, confirms and agrees that the disclosures and information Borrower
provided to Bank in such Perfection Certificate have not changed, as of the date
hereof.

6.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7.Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of (i) this Amendment by each party hereto, (ii)
an updated Corporate Borrowing Certificate from Borrower in the form attached
hereto, and (iii) all Bank Expenses due and owing as of the date hereof, which
may be debited from any of Borrower’s accounts at Bank.

[Balance of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BANK

 

SILICON VALLEY BANK

 

 

By:  /s/ Anthony Flores

 

Name:       Anthony Flores

 

Title:       Managing Director

BORROWER

 

KURA ONCOLOGY, INC.

 

 

By:  /s/ Marc Grasso, M.D.

 

Name:       Marc Grasso, M.D.

 

Title:       CFO and CBO

 

 

 

[Signature Page to First Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------

 



 

SECRETARY’S CORPORATE BORROWING certificatE

 

 

Borrower:  KURA ONCOLOGY, INC.Date: April 3, 2020

Bank:  Silicon Valley Bank

 

I hereby certify as follows, as of the date set forth above:

 

1.  I am the Secretary, Assistant Secretary or other officer of Borrower.

 

2.  Borrower’s exact legal name is set forth above.  Borrower is a corporation
duly organized, existing and in good standing under the laws of the State of
Delaware.

 

3.  Attached hereto as Exhibit A is a true, correct and complete copy of
Borrower’s Certificate of Incorporation (including amendments), as filed with
the Secretary of State of the state in which Borrower is incorporated as set
forth above.  Such Certificate of Incorporation has not been amended, annulled,
rescinded, revoked or supplemented, and remains in full force and effect as of
the date hereof.  

 

4.  Attached hereto as Exhibit B is a true, correct and complete copy of
Borrower’s By-Laws (including amendments).  Such By-Laws have not been amended,
rescinded, revoked or supplemented, and remain in full forces and effect as of
the date hereof.

 

5.  The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action).  Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Silicon Valley
Bank (“Bank”) may rely on them until Bank receives written notice of revocation
from Borrower.

 

Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 



Name



Title



Signature

Authorized to Add or Remove Signatories

 

 

 

 

□

 

 

 

 

□

 

 

 

 

□

 

 

 

 

□

 

 

Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

--

--------------------------------------------------------------------------------

 

 

Resolved Further, that such individuals may, on behalf of Borrower:

 

Borrow Money.  Borrow money from Bank.

Execute Loan Documents.  Execute any loan documents Bank requires.

Grant Security.  Grant Bank a security interest in any of Borrower’s assets.

Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Borrower has an interest and
receive cash or otherwise use the proceeds.

Apply for Letters of Credit.  Apply for letters of credit from Bank.

Enter Derivative Transactions.  Execute spot or forward foreign exchange
contracts, interest rate swap agreements, or other derivative transactions.

Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effect these resolutions.

 

Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

6.  The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

 

By:  

Name:  

Title:  

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 5 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

 

 

I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 6 above, as of the date set forth above.

 

 

By:  

Name:  

Title:  

 

--

--------------------------------------------------------------------------------

 

Exhibit A

 

Certificate of Incorporation

--

--------------------------------------------------------------------------------

 

Exhibit B

 

BYLAWS

 

 